Citation Nr: 0916640	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic dislocation of the 
right shoulder, and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty in the United States Navy 
from September 1942 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the previously denied claim.

The claim was previously before the Board in May 2008, when 
the Board remanded the claim to the RO via the Appeals 
Management Center (AMC) for provision of proper notice under 
applicable laws and regulations.  The claim has now been 
returned to the Board for further appellate consideration.

The appeal is REMANDED to the AMC, in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

In the context of reopened claims, the U.S. Court of Appeals 
for Veterans Claims clarified VA's duty to notify.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The May 2008 Board decision instructed the AMC/RO to issue 
compliant notice to the Veteran under the VCAA.  Prior notice 
had not informed him of the basis for the prior denial, nor 
did it apprise him as to what evidence and information was 
needed to address the unestablished fact of aggravation.  The 
VA correspondence did little  more than inform the veteran 
that his claim was denied for a lack of new and material 
evidence, and that he would need to submit new and material 
evidence for the matter to be reopened.  A May 2005 letter 
did mention a prior Board decision finding no clear and 
unmistakable error in a 1952 denial and noted that the 
shoulder disability had pre-existed service, but it did not 
inform the veteran he needed to show aggravation of the 
disorder.

In May 2008, the AMC sent the Veteran correspondence which 
purports to comply with the Board's directive.  The Board 
finds that the letter is legally insufficient and factually 
misleading, and the Veteran has been prejudiced by the AMC's 
attempt at proper notice.  

As to the legal sufficiency, only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence has been presented) will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  The Veteran's claim was last finally 
decided in a February 2004 Board decision, which declined to 
reopen the claim.  In error, the May 2008 letter from the RO 
stated that the claim was denied in May 1947.  While 
technically true, this is not the decision upon which a 
determination of whether new and material evidence has been 
submitted is made.  By this 2008 letter, the Veteran is 
misled as to what submissions will be under consideration in 
connection with the current claim.

As to the factual accuracy of the May 2008 notice, despite 
repeated references in the Board remand to "the 
unestablished fact of aggravation" and the "well 
established" facts of pre-existing disability and injury in 
service, the AMC informed the Veteran that the basis of the 
prior denial was that "evidence of record did not show 
injury."  This inaccurate is at best confusing, and it 
misleads the veteran as to what sort of evidence could be 
considered new and  material for reopening his claim. 
 
The Board finds that in light of the Veteran's subsequent 
resubmission, of a private hospital record showing a need for 
right shoulder surgery in 1963, the Veteran was indeed 
prejudiced by the AMC errors.  He remains unaware that to 
reopen his claim, he must submit evidence showing that his 
pre-existing right shoulder disability was permanently and 
chronically aggravated by service.

Although the Board deeply regrets the additional delay, a 
further remand is required to provide the veteran with 
proper, legally sufficient, factually accurate notice under 
the VCAA and Court precedent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The veteran and his representative 
should be provided with the notice 
required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and Court precedent 
(including Kent v. Nicholson, 20 Vet. App. 
1 (2006) regarding notice in claims to 
reopen).  The notice must specifically 
inform the veteran as to precisely what 
would constitute new and material evidence 
(a showing that the pre-existing right 
shoulder condition was aggravated beyond 
its normal progression by military 
service).  The Veteran must be told that 
his claim was last finally denied in a 
February 4, 2004 Board decision, and that 
his claim was denied because there is no 
evidence of record establishing that his 
pre-existing right shoulder disability was 
aggravated beyond the natural progression 
of the disease by military service.

2.  After the veteran has had sufficient 
time to respond, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any 
examination or opinion that may be 
indicated by newly obtained evidence.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



